

EXHIBIT 10.85
 
NOTE AND WARRANT PURCHASE AGREEMENT
 
TRULITE, INC.
 
NOTE AND WARRANT
 
PURCHASE AGREEMENT
 
NOVEMBER 7, 2007


--------------------------------------------------------------------------------



TABLE OF CONTENTS
 

     
Page
1.
Purchase and Sale of Units; Registration Rights.
2
 
1.1.
Notes and Warrants.
2
 
1.2.
Closing
2
 
1.3.
Company Registration.
2
 
1.4.
Information from Investor
2
 
1.5.
Expenses of Registration
2
 
1.6.
Indemnification
2
     
2.
Representations and Warranties of the Company
2
 
2.1.
Organization, Good Standing and Qualification
2
 
2.2.
Capitalization
2
 
2.3.
Authorization
2
 
2.4.
Valid Issuance
2
 
2.5.
Governmental Consents
2
 
2.6.
Offering
2
 
2.7.
Litigation
2
 
2.8.
Patents and Trademarks
2
 
2.9.
Agreements; Action.
2
 
2.10.
Environmental and Safety Laws
2
 
2.11.
Title to Property and Assets
2
 
2.12.
Insurance
2
     
3.
Representations and Warranties of Investor
2
 
3.1.
Authorization
2
 
3.2.
Purchase Entirely for Own Account
2
 
3.3.
Disclosure of Information
2
 
3.4.
Investment Experience
2
 
3.5.
Accredited Investor
2
 
3.6.
Restricted Securities
2
 
3.7.
Further Limitations on Disposition
2
 
3.8.
Legends
2
     
4.
Conditions of Investor’s Obligations at Closing
2
 
4.1.
Representations and Warranties
2
 
4.2.
Performance
2
     
5.
Conditions of the Company’s Obligations at Closing
2
 
5.1.
Representations and Warranties
2
 
5.2.
Payment of Consideration
2
 
5.3.
Qualifications
2
6.
Miscellaneous.
2
 
6.1.
Survival of Warranties
2

 
Note and Warrant Purchase Agreement
i
Trulite, Inc.

--------------------------------------------------------------------------------





 
6.2.
Successors and Assigns
2
 
6.3.
Choice of Law, Venue and Forum
2
 
6.4.
Counterparts
2
 
6.5.
Titles and Subtitles
2
 
6.6.
Notices
2
 
6.7.
Finder’s Fee
2
 
6.8.
Expenses
2
 
6.9.
Amendments and Waivers
2
 
6.10.
Severability
2
 
6.11.
Entire Agreement
2



Exhibit “A”
Form of Note
Exhibit “B”
Form of Warrant



Note and Warrant Purchase Agreement
ii
Trulite, Inc.

--------------------------------------------------------------------------------



TRULITE, INC.
 
NOTE AND WARRANT PURCHASE AGREEMENT
 
This Note and Warrant Purchase Agreement (this “Agreement”) is made as of the
7th  day of November, 2007, by and between Trulite, Inc., a Delaware corporation
(the “Company”), and each of the other signatories to this Agreement (each
individually, an “Investor” and collectively the “Investors”).
 
WHEREAS, the Company desires to sell to accredited investors Units (herein so
called), at a price of $25,000 per Unit, each Unit to be comprised of (i) an
unsecured promissory note in the form of Exhibit A attached hereto in the
original principal amount of $25,000 (individually a “Note” and collectively,
the “Notes”) and (ii) a Warrant in the form of Exhibit B attached hereto
(individually a “Warrant” and collectively, the “Warrants”) to purchase 25,000
shares of the Company’s common stock, $0.0001 par value (“Common Stock”) at a
price of $0.50 per share; and
 
WHEREAS, each Investor subscribes to purchase the number of Units set forth
opposite its name on the signature pages to this Agreement, subject to the terms
and conditions of this Agreement.
 
NOW, THEREFORE, the parties hereby agree as follows:
 
1. Purchase and Sale of Units; Registration Rights.
 
1.1. Notes and Warrants.
 
(a) On or prior to the Closing (as defined below), the Company shall have
authorized (i) the sale of Units to each Investor, and (ii) the issuance of the
shares of Common Stock upon exercise by the Investors of the Warrants (the
“Warrant Shares”).
 
(b) Subject to the terms and conditions of this Agreement, each Investor agrees
to purchase at the Closing, and the Company agrees to sell and issue to Investor
at the Closing, the number of Units set forth opposite its name on the signature
pages to this Agreement at a price of $25,000 per Unit.
 
1.2. Closing. The purchase and sale of the Units shall take place at the offices
of 1401 McKinney, Suite 900, Houston, Texas 77010 at 10 a.m. Central Time, on
November 7, 2007, or at such other time and place as the Company and the
Investors mutually agree upon orally or in writing (which time and place are
designated as the “Closing”). At the Closing, the Company shall deliver to each
Investor, against payment of $25,000 per Unit by such Investor to the Company by
check, wire transfer or any combination thereof, (i) a Note in the principal
amount equal to $25,000 multiplied by the number of Units such Investor is
purchasing hereunder, and (ii) a Warrant to purchase a number of shares of
Common Stock equal to 25,000 multiplied by the number of Units such Investor is
purchasing hereunder.
 
Note and Warrant Purchase Agreement
1
Trulite, Inc.

--------------------------------------------------------------------------------



1.3. Company Registration.
 
(a) Registration. If (but without any obligation to do so) on or before October
15, 2009, the Company proposes to register (including for this purpose a
registration effected by the Company for stockholders other than Investor) any
of its stock or other securities under the Securities Act of 1933, as amended
(the “Act”) in connection with the public offering of such securities (other
than a registration relating solely to the sale of securities of participants in
a Company stock plan, a registration relating to a corporate reorganization or
transaction under Rule 145 of the Act, a registration on any form that does not
include substantially the same information as would be required to be included
in a registration statement covering the sale of the Warrant Shares, or a
registration in which the only Common Stock being registered is Common Stock
issuable upon conversion of debt securities that are also being registered), the
Company shall, at such time, promptly give each Investor written notice of such
registration. Upon the written request of Investor given within twenty (20) days
after mailing of such notice by the Company in accordance with Section 6.6, the
Company shall, subject to the provisions of Section 1.3(c), use all commercially
reasonable efforts to cause to be registered under the Act the resale of all of
the Warrant Shares that Investor requests to be registered.
 
(b) Right to Terminate Registration. The Company shall have the right to
terminate or withdraw any registration initiated by it under this Section 1.3
prior to the effectiveness of such registration whether or not Investor has
elected to include Warrant Shares in such registration. The expenses of such
withdrawn registration shall be borne by the Company in accordance with Section
1.5 hereof.
 
(c) Underwriting Requirements. In connection with any offering involving an
underwriting of shares of the Company’s capital stock, the Company shall not be
required under this Section 1.3 to include any Investor’s securities in such
underwriting unless such Investor accepts the terms of the underwriting as
agreed upon between the Company and the underwriters selected by the Company (or
by other persons entitled to select the underwriters) and enter into an
underwriting agreement in customary form with such underwriters, and then only
in such quantity as the underwriters determine in their sole discretion will not
jeopardize the success of the offering by the Company. If the total amount of
securities, including Warrant Shares, requested by stockholders to be included
in such offering exceeds the amount of securities sold other than by the Company
that the underwriters determine in their sole discretion is compatible with the
success of the offering, then the Company shall be required to include in the
offering only that number of such securities, including Warrant Shares, that the
underwriters determine in their sole discretion will not jeopardize the success
of the offering. Additionally in no event shall any Warrant Shares be included
in such offering unless all other stockholders’ securities having prior
registration rights, pursuant to the Common Stock and Warrant Purchase
Agreements entered into by the Company in April 2006 and pursuant to the Note
and Warrant Purchase Agreements entered into by the Company on June 26, 2007,
have been included to the extent requested by the stockholders who are parties
to such agreements. In the event that the underwriters determine that less than
all of the Warrant Shares requested to be registered can be included in such
offering, then the Warrant Shares that are included in such offering shall be
apportioned pro rata among Investors based on the number of shares of Common
Stock held by each Investor.


Note and Warrant Purchase Agreement
2
Trulite, Inc.

--------------------------------------------------------------------------------



1.4. Information from Investor. It shall be a condition precedent to the
obligations of the Company to take any action pursuant to this Section 1 with
respect to the registration of Warrant Shares of any selling Investor that such
Investor shall furnish to the Company such information regarding itself, the
Warrant Shares held by it, and the intended method of disposition of such
Warrant Shares as shall be reasonably required to effect the registration of
such Investor’s Warrant Shares.
 
1.5. Expenses of Registration. All expenses other than underwriting discounts
and commissions incurred in connection with registrations, filings or
qualifications pursuant to Section 1.3, including (without limitation) all
registration, filing and qualification fees, printers’ and accounting fees, and
fees and disbursements of counsel for the Company shall be borne by the
Company. 
 
1.6. Indemnification. To the extent permitted by law, each Investor on whose
behalf Warrant Shares will be registered will indemnify and hold harmless the
Company, each of its directors, each of its officers who has signed the
registration statement, each person, if any, who controls the Company within the
meaning of the Act, legal counsel and accountants for the Company, any
underwriter, any other party selling securities in such registration statement
and any controlling person of any such underwriter against any losses, claims,
damages or liabilities (joint or several) to which any of the foregoing persons
may become subject, under the Act, the Securities Exchange Act of 1934, as
amended (the “1934 Act”), any state securities laws or any rule or regulation
promulgated under the Act, the 1934 Act or any state securities laws, insofar as
such losses, claims, damages or liabilities (or actions in respect thereto)
arise out of or are based upon any Violation (defined below), in each case to
the extent (and only to the extent) that such Violation occurs in reliance upon
and in conformity with written information furnished by Investor expressly for
use in connection with such registration; and each Investor on whose behalf
Warrant Shares will be registered will reimburse any person intended to be
indemnified pursuant to this subsection l.6 for any legal or other expenses
reasonably incurred by such person in connection with investigating or defending
any such loss, claim, damage, liability or action as such expenses are incurred;
provided, however, that the indemnity agreement contained in this subsection 1.6
shall not apply to amounts paid in settlement of any such loss, claim, damage,
liability or action if such settlement is effected without the consent of
Investor (which consent shall not be unreasonably withheld), and provided that
in no event shall any indemnity under this subsection 1.6 exceed the gross
proceeds from the offering received by such Investor. For purposes of this
section 1.6, “Violation” shall mean any of the following statements, omissions
or violations (i) any untrue statement or alleged untrue statement of a material
fact contained in such registration statement, including any preliminary
prospectus or final prospectus contained therein or any amendments or
supplements thereto, (ii) the omission or alleged omission to state in such
registration statement a material fact required to be stated therein, or
necessary to make the statements therein not misleading, or (iii) any violation
or alleged violation by the Company of the Act, the 1934 Act, any state
securities laws or any rule or regulation promulgated under the Act, the 1934
Act or any state securities laws.


Note and Warrant Purchase Agreement
3
Trulite, Inc.

--------------------------------------------------------------------------------



2. Representations and Warranties of the Company. The Company hereby represents
and warrants to each Investor the following:
 
2.1. Organization, Good Standing and Qualification. The Company is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Delaware and has all requisite corporate power and authority to carry
on its business as now conducted and as proposed to be conducted. The Company is
duly qualified to transact business and is in good standing in each jurisdiction
in which the failure to so qualify would have a material adverse effect on its
business or properties.
 
2.2. Capitalization. The authorized capital of the Company consists of:
 
(a) 50,000,000 shares of Common Stock of which 11,935,591 shares are issued and
outstanding.
 
(b) The outstanding shares of Common Stock are all duly and validly authorized
and issued, fully paid and nonassessable, and were issued in accordance with the
registration or qualification provisions of the Act and any relevant state
securities laws, or pursuant to valid exemptions therefrom.
 
(c) Except for (i) currently outstanding options to purchase 3,520,676 shares of
Common Stock granted to employees and other service providers pursuant to the
Company’s Second Amended and Restated Stock Option Plan (the “Option Plan”),
(ii) outstanding warrants to purchase an aggregate of 2,066,666 shares of Common
Stock, and (iii) agreements with three holders of unsecured promissory notes
issued by the Company to convert principal and accrued interest on those
promissory notes into Common Stock in the event certain conditions are met,
there are not outstanding any options, warrants, rights (including conversion or
preemptive rights) or agreements for the purchase or acquisition from the
Company of any shares of its capital stock. In addition to the aforementioned
options, the Company has reserved an additional 1,531,421 shares of its Common
Stock for purchase upon exercise of options to be granted in the future under
the Option Plan. The Company is not a party or subject to any agreement or
understanding, and, to the best of the Company’s knowledge, there is no
agreement or understanding between any persons and/or entities, which affects or
relates to the voting or giving of written consents with respect to any security
or by a director of the Company.
 
2.3. Authorization. All corporate action on the part of the Company, its
officers, directors and stockholders necessary for the authorization, execution
and delivery of this Agreement, the performance of all obligations of the
Company hereunder and thereunder, and the authorization, issuance (or
reservation for issuance), sale and delivery of the Warrants being sold
hereunder, the issuance of the Warrant Shares upon exercise of the Warrants has
been taken or will be taken prior to the Closing, and this Agreement and the
Warrants constitute valid and legally binding obligations of the Company,
enforceable in accordance with their respective terms, except (i) as limited by
applicable bankruptcy, insolvency, reorganization, moratorium, and other laws of
general application affecting enforcement of creditors’ rights generally, and
(ii) as limited by laws relating to the availability of specific performance,
injunctive relief, or other equitable remedies.


Note and Warrant Purchase Agreement
4
Trulite, Inc.

--------------------------------------------------------------------------------



2.4. Valid Issuance. The Warrant Shares have been duly and validly reserved for
issuance upon exercise of the Warrants, as the case may be, in accordance with
their terms will be duly and validly issued, fully paid, and nonassessable and
will be free of restrictions on transfer other than restrictions on transfer
under this Agreement and under applicable state and federal securities laws.
 
2.5. Governmental Consents. No consent, approval, order or authorization of, or
registration, qualification, designation, declaration or filing with, any
federal, state or local governmental authority on the part of the Company is
required in connection with the consummation of the transactions contemplated by
this Agreement.
 
2.6. Offering. Subject in part to the truth and accuracy of Investor’s
representations set forth in Section 3 of this Agreement, the offer, sale and
issuance of the Notes and Warrants as contemplated by this Agreement is exempt
from the registration requirements of any applicable state and federal
securities laws, and neither the Company nor any authorized agent acting on its
behalf will take any action hereafter that would cause the loss of such
exemption.
 
2.7. Litigation. There is no action, suit, proceeding or investigation pending
or, to the Company’s knowledge, currently threatened against the Company that
questions the validity of this Agreement, or the right of the Company to enter
into this Agreement, or to consummate the transactions contemplated hereby, or
that might result, either individually or in the aggregate, in any material
adverse changes in the assets, condition, affairs or prospects of the Company,
financially or otherwise, or any change in the current equity ownership of the
Company. The Company is not a party or subject to the provisions of any order,
writ, injunction, judgment or decree of any court or government agency or
instrumentality. There is no action, suit, proceeding or investigation by the
Company currently pending or that the Company intends to initiate.
 
2.8. Patents and Trademarks. To the best of its knowledge (but without having
conducted any special investigation or patent or trademark search), the Company
has sufficient title and ownership or licenses to all patents, trademarks,
service marks, trade names, copyrights, trade secrets, information, proprietary
rights and processes necessary for its business as now conducted without any
conflict with or infringement of the rights of others, except for such items as
have yet to be conceived or developed or that are expected to be available for
licensing on reasonable terms from third parties. The Company has not received
any communications alleging that the Company has violated or, by conducting its
business as proposed, would violate any of the patents, trademarks, service
marks, trade names, copyrights or trade secrets or other proprietary rights of
any other person or entity. 
 
2.9. Agreements; Action.
 
(a) Except for agreements explicitly contemplated hereby and employment
agreements existing as of the date hereof, there are no agreements,
understandings or proposed transactions between the Company and any of its
officers, directors, affiliates, or any affiliate thereof.
 
Note and Warrant Purchase Agreement
5
Trulite, Inc.

--------------------------------------------------------------------------------



(b) The Company is not a party to and is not bound by any contract, agreement or
instrument, or subject to any restriction under its Certificate of
Incorporation, as amended or Amended and Restated Bylaws that adversely affects
its business as now conducted, its properties or its financial condition.
 
2.10. Environmental and Safety Laws. To its knowledge, the Company is not in
violation of any applicable statute, law or regulation relating to the
environment or occupational health and safety, and to its knowledge, no material
expenditures are or will be required in order to comply with any such existing
statute, law or regulation.
 
2.11. Title to Property and Assets. The Company owns its property and assets
free and clear of all mortgages, liens, loans and encumbrances, except such
encumbrances and liens that arise in the ordinary course of business and do not
materially impair the Company’s ownership or use of such property or assets.
With respect to the property and assets it leases, the Company is in compliance
with such leases and, to the best of its knowledge, holds a valid leasehold
interest free of any liens, claims or encumbrances.
 
2.12. Insurance. The Company has in full force and effect fire and casualty
insurance policies, with extended coverage, sufficient in amount (subject to
reasonable deductibles) to allow it to replace any of its properties that might
be damaged or destroyed. 
 
3. Representations and Warranties of Investor. Each Investor hereby represents
and warrants with respect to itself that:
 
3.1. Authorization. Such Investor has full power and authority to enter into
this Agreement and such Agreement constitutes its valid and legally binding
obligation, enforceable in accordance with its terms except (i) as limited by
applicable bankruptcy, insolvency, reorganization, moratorium, and other laws of
general application affecting enforcement of creditors’ rights generally, and
(ii) as limited by laws relating to the availability of specific performance,
injunctive relief, or other equitable remedies.
 
3.2. Purchase Entirely for Own Account. This Agreement is made with Investor in
reliance upon such Investor’s representation to the Company, which by Investor’s
execution of this Agreement Investor hereby confirms, that the Warrants to be
received by Investor and the Warrant Shares issuable upon exercise of such
Warrants (collectively, the “Securities”) will be acquired for investment for
Investor’s own account, not as a nominee or agent, and not with a view to the
resale or distribution of any part thereof, and that Investor has no present
intention of selling, granting any participation in, or otherwise distributing
the same. By executing this Agreement, such Investor further represents that
such Investor does not have any contract, undertaking, agreement or arrangement
with any person to sell, transfer or grant participations to such person or to
any third person, with respect to any of the Securities.
 
3.3. Disclosure of Information. Such Investor has read the Company’s Annual
Report on Form 10-KSB for the year ended December 31, 2006 and the amendment
thereto, Proxy Statement related to its Annual Meeting of Stockholders held May
23, 2007, Quarterly Report on Form 10-QSB for the quarter ended June 30, 2007
and Current Reports on Form 8-K filed with the Securities and Exchange
Commission (“SEC”) on July 18, 2007, on August 3, 2007, on August 13,2007, on
August 24, 2007, and on September 27, 2007, respectively. Investor believes it
has received all the information it considers necessary or appropriate for
deciding whether to purchase the Units. Investor further represents that it has
had an opportunity to ask questions and receive answers from the Company
regarding the terms and conditions of the offering of the Units and the
business, properties, prospects and financial condition of the Company. The
foregoing, however, does not limit or modify the representations and warranties
of the Company in Section 2 of this Agreement or the right of any Investor to
rely thereon.
 
Note and Warrant Purchase Agreement
6
Trulite, Inc.

--------------------------------------------------------------------------------



3.4. Investment Experience. Such Investor is an investor in securities of
companies in the development stage and acknowledges that it is able to fend for
itself, can bear the economic risk of its investment, has such knowledge and
experience in financial or business matters that it is capable of evaluating the
merits and risks of the investment in the Units and recognizes that it may
realize a loss of its entire investment in the Units. If other than an
individual, such Investor also represents it has not been organized for the
purpose of acquiring the Units.
 
3.5. Accredited Investor. Such Investor is an “accredited investor” within the
meaning of SEC Rule 501 of Regulation D, as presently in effect.
 
3.6. Restricted Securities. Such Investor understands that the Securities it is
purchasing are characterized as “restricted securities” under the federal
securities laws inasmuch as they are being acquired from the Company in a
transaction not involving a public offering and that under such laws and
applicable regulations such securities may be resold without registration under
the Act, only in certain limited circumstances. In this connection, such
Investor represents that it is familiar with SEC Rule 144, as presently in
effect, and understands the resale limitations imposed thereby and by the Act.
 
3.7. Further Limitations on Disposition. Without in any way limiting the
representations set forth above, such Investor further agrees not to make any
disposition of all or any portion of the Securities, unless and until:
 
(a) (i) such Investor shall have notified the Company of the proposed
disposition and shall have furnished the Company with a detailed statement of
the circumstances surrounding the proposed disposition, and (ii) if reasonably
requested by the Company, Investor shall have furnished the Company with an
opinion of counsel, reasonably satisfactory to the Company that such disposition
will not require registration of such shares under the Act.
 
(b) Notwithstanding the provisions of Paragraphs (a) above, no such opinion of
counsel shall be necessary for a transfer by Investor that is a partnership to a
partner of such partnership or a retired partner of such partnership who retires
after the date hereof, or to the estate of any such partner or retired partner
or the transfer by gift, will or intestate succession of any partner to his or
her spouse or to the siblings, lineal descendants or ancestors of such partner
or his or her spouse, if the transferee agrees in writing to be subject to the
terms hereof to the same extent as if he or she were the Investor hereunder.
 
3.8. Legends. It is understood that the certificates evidencing the Securities
may bear one or all of the following legends:
 
Note and Warrant Purchase Agreement
7
Trulite, Inc.

--------------------------------------------------------------------------------



“THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED. THEY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE
ABSENCE OF A REGISTRATION STATEMENT IN EFFECT WITH RESPECT TO THE SECURITIES
UNDER SUCH ACT OR AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT SUCH
REGISTRATION IS NOT REQUIRED OR UNLESS SOLD PURSUANT TO RULE 144 OF SUCH ACT.”
 
4. Conditions of Investor’s Obligations at Closing. The obligations of each
Investor under subsection 1.1(b) of this Agreement are subject to the
fulfillment on or before the Closing of each of the following conditions, unless
otherwise waived by such Investor:
 
4.1. Representations and Warranties. The representations and warranties of the
Company contained in Section 2 shall be true on and as of the Closing with the
same effect as though such representations and warranties had been made on and
as of the date of such Closing.
 
4.2. Performance. The Company shall have performed and complied with all
agreements, obligations and conditions contained in this Agreement that are
required to be performed or complied with by it on or before the Closing.
 
4.5 Proceedings and Documents. All corporate and other proceedings in connection
with the transactions contemplated at the Closing and all documents incident
thereto shall be reasonably satisfactory in form and substance to Investor, and
they shall have received all such counterpart original and certified or other
copies of such documents as they may reasonably request.
 
5. Conditions of the Company’s Obligations at Closing. The obligations of the
Company to each Investor under this Agreement are subject to the fulfillment on
or before the Closing of each of the following conditions by that Investor:
 
5.1. Representations and Warranties. The representations and warranties of such
Investor contained in Section 3 shall be true on and as of the Closing with the
same effect as though such representations and warranties had been made on and
as of the Closing.
 
5.2. Payment of Consideration. Such Investor shall have delivered the
Consideration referenced in Section 1.2.
 
5.3. Qualifications. All authorizations, approvals, or permits, if any, of any
governmental authority or regulatory body of the United States or of any state
that are required in connection with the lawful issuance and sale of the
Securities pursuant to this Agreement shall be duly obtained and effective as of
the Closing.
 
6. Miscellaneous.
 
6.1. Survival of Warranties. The warranties, representations and covenants of
the Company and Investor contained in or made pursuant to this Agreement shall
survive the execution and delivery of this Agreement and the Closing and shall
in no way be affected by any investigation of the subject matter thereof made by
or on behalf of the Investor or the Company.


Note and Warrant Purchase Agreement
8
Trulite, Inc.

--------------------------------------------------------------------------------



6.2. Successors and Assigns. Except as otherwise provided herein, the terms and
conditions of this Agreement shall inure to the benefit of and be binding upon
the respective successors and assigns of the parties (including transferees of
any Securities). Nothing in this Agreement, express or implied, is intended to
confer upon any party other than the parties hereto or their respective
successors and assigns any rights, remedies, obligations, or liabilities under
or by reason of this Agreement, except as expressly provided in this Agreement.
 
6.3. Choice of Law, Venue and Forum. This Agreement, the entire relationship of
the parties hereto, and any litigation between the parties (whether grounded in
contract, tort, statute, law or equity) shall be governed by, construed in
accordance with, and interpreted pursuant to the laws of the State of Texas,
without giving effect to its choice of laws principles. Exclusive venue for any
litigation between the parties hereto shall be in Harris County, Texas, and
shall be brought in the State District Courts of Harris County, Texas, or in the
United States District Court for the Southern District of Texas, Houston
Division. The parties hereto waive any challenge to personal jurisdiction or
venue (including without limitation a challenge based on inconvenience) in
Harris County, Texas, and specifically consent to the jurisdiction of the State
District Courts of Harris County and the United States District Court for the
Southern District of Texas, Houston Division.
 
6.4. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.
 
6.5. Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.
 
6.6. Notices. Unless otherwise provided, any notice required or permitted under
this Agreement shall be given in writing and shall be deemed effectively given
upon personal delivery to the party to be notified or upon deposit with an
express delivery service or with the United States Post Office, by registered,
express or certified mail, postage prepaid and addressed to the party to be
notified at the address indicated for such party on the signature page hereof,
or at such other address as such party may designate by ten (10) days’ advance
written notice to the other parties.
 
6.7. Finder’s Fee. Each Investor agrees to indemnify and to hold harmless the
Company from any liability for any commission or compensation in the nature of a
finders’ fee (and the costs and expenses of defending against such liability or
asserted liability) for which Investor or any of its officers, partners,
employees, or representatives is responsible. The Company agrees to indemnify
and hold harmless each Investor from any liability for any commission or
compensation in the nature of a finders’ fee (and the costs and expenses of
defending against such liability or asserted liability) for which the Company or
any of its officers, employees or representatives is responsible.


Note and Warrant Purchase Agreement
9
Trulite, Inc.

--------------------------------------------------------------------------------



6.8. Expenses. Irrespective of whether the Closing is effected, the Company
shall pay all costs and expenses that it incurs with respect to the negotiation,
execution, delivery and performance of this Agreement. 
 
6.9. Amendments and Waivers. Any term of this Agreement may be amended and the
observance of any term of this Agreement may be waived (either generally or in a
particular instance and either retroactively or prospectively), only with the
written consent of the Company and Investors who purchase two-thirds (⅔) of the
Units purchased and sold pursuant to the terms of this Agreement. Any amendment
or waiver effected in accordance with this paragraph shall be binding upon each
holder of any securities purchased under this Agreement at the time outstanding
(including Warrant Shares), each future holder of all such securities, and the
Company.
 
6.10. Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, such provision shall be excluded from this
Agreement and the balance of the Agreement shall be interpreted as if such
provision were so excluded and shall be enforceable in accordance with its
terms.
 
6.11. Entire Agreement. This Agreement and the documents referred to herein
constitute the entire agreement among the parties and no party shall be liable
or bound to any other party in any manner by any warranties, representations, or
covenants except as specifically set forth herein or therein.
 
[Signature Page Follows]


Note and Warrant Purchase Agreement
10
Trulite, Inc.

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.


COMPANY:
 
Trulite, Inc.
(a Delaware corporation)
   
By:
/S/ G.WADE STUBBLEFIELD
Title:
Chief Financial Officer



Address:
1401 McKinney, Suite 900
 
Houston, Texas 77010




 
INVESTORS:
     
No. of Units Subscribed for: 2
/s/ Jonathan H. Godshall
 
Address:
5360 Spring Park
   
Houston, TX 77056
     
No. of Units Subscribed for: 1
/s/ Richard K. Hoesterey
 
Address:
7852 La Cosa Dr.
   
Dallas, TX 75248
     
No. of Units Subscribed for: 1
/s/ Brian R. Hunter
 
Address:
4125 Sicily Drive
   
Frisco, TX 75034
     
No. of Units Subscribed for: 1
/s/ Jeff B. Love
 
Address:
3400 JPMorgan Chase Tower
   
600 Travis Street
   
Houston, TX 77002-3095
     
No. of Units Subscribed for: 1
/s/ A. Cornelius and Mildred L. Salvaterra
 
Address:
1859 Gregory Pl.
   
Hellertown, PA 18055-3422
     
No. of Units Subscribed for: 1
/s/ Nazareno Salvaterra
 
Address:
1209 Brittany Dr.
   
Wayne, N.J. 07470



Note and Warrant Purchase Agreement
A-1
Trulite, Inc.

--------------------------------------------------------------------------------




No. of Units Subscribed for: 1
/s/ George F. Seftick
 
Address:
62 Hathaway Ct.
   
Pittsburgh, PA 15235
     
No. of Units Subscribed for: 1
/s/ Ron Seftick
 
Address:
       
No. of Units Subscribed for: 4
/s/ John K. Stubblefield, Jr.
 
Address:
2207 Hwy 35N.
   
Suite C PMB 279
   
Rockport, TX 78382
     
No. of Units Subscribed for: 1
/s/ Bill Swanstrom
 
Address:
14339 Twisted Oak
   
Houston, TX 77079
     
No. of Units Subscribed for: 2
/s/ Tikchik Narrows Partners
 
By:
Robert F. Gray, Jr., Partner
 
Address:
8715 Crescent Gate Lane
   
Houston, TX 77024
     
No. of Units Subscribed for: 1
/s/ John D. White
 
Address:
1401 McKinney, Suite 900
   
Houston, TX 77010



Note and Warrant Purchase Agreement
A-2
Trulite, Inc.

--------------------------------------------------------------------------------



EXHIBIT “A”


FORM OF NOTE


[See Attached]


Note and Warrant Purchase Agreement
A-3
Trulite, Inc.

--------------------------------------------------------------------------------



EXHIBIT “B”


FORM OF WARRANT


[See Attached]
 
Note and Warrant Purchase Agreement
A-4
Trulite, Inc.

--------------------------------------------------------------------------------


 